Citation Nr: 1637507	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985, October 1990 to October 1993, and February 2003 to January 2004. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011 the Veteran presented testimony in a travel Board hearing before the undersigned.  A copy of the transcript has been associated with the record. 

When this case was most recently before the Board in January 2016, it was remanded for additional development.  It has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In a claim for benefits received in August 2016, the Veteran raised the claims of entitlement to service connection for twenty listed disabilities.  These claims have not yet been adjudicated by the RO and are also REFERRED for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for sleep apnea as related to active duty service.  Specifically, she testified that her sleep problems began during her period of service from October 1990 to October 1993, during a time when she was serving in Kuwait.  Alternatively, she contends that sleep apnea is secondary to her service-connected hypertension.

In the January 2016 the Board found that a remand was warranted in this case in order to obtain an addendum VA opinion that addressed the Veteran's secondary theory of service connection.

In response to the remand, an addendum opinion was received in February 2016 in which the examiner stated that the Veteran had another sleep study examination on February 9, 2015, at the Birmingham VA medical center (VAMC).  

Thus, it appears there are missing VA records.  The Board notes that the most recent VA treatment records associated with the electronic claims files are from May 2008.  As such, ongoing VA medical records should be obtained on remand.  See 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent, outstanding VA medical records of treatment of the Veteran, to specifically include records after May 2008 and the aforementioned February, 9, 2015, VA sleep study, and associated these records with the electronic claims file. 

2.  After the record development is completed, the AOJ should review the evidence and consider whether additional VA examinations or opinions are necessary.

3.  After the above is completed, readjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




